Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 31 August 2021.
 
PRIORITY
Applicant claims priority to FR1455466. No certified translation has been provided. PCT/FR2015/051581 filed on 06/15/2015 is acknowledged.

   CLAIMS UNDER EXAMINATION
Claims 11-21 have been examined on their merits.

REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 11 recites a method for the production of maltose or maltose enriched syrups. The claim encompasses adding β-amylase to a maltose to produce a maltose and adding β-amylase to a maltose-enriched syrup to produce a maltose enriched syrup. Examiner notes the starting materials (i.e., maltose/maltose-enriched syrup) is the same as the product (i.e. maltose/maltose-enriched syrup). While the Instant Specification discloses a method for the production of maltose or maltose enriched syrups comprising adding β-amylase to a starch to produce a maltose or a maltose enriched syrup, the specification does not provide support for adding β-amylase to a maltose to produce a maltose, or adding β-amylase to a maltose-enriched syrup to produce a maltose-enriched syrup.

The Instant Specification discloses a method of manufacturing maltose syrups (see page 16, starting at line 10). The art teaches adding β-amylase to starch to perform saccharification (see page 17, lines 7-8; see page 18, lines 2-22). The Specification discloses maltose syrups are produced (see page 19, lines 16-31).

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.

The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). See also Fiers v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (Fed. Clarification is required. 1993) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). 

An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). In University of Rochester, the patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product. However, the patent did not disclose any compounds that could be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”). See M.P.E.P. § 2163.

The written description requirement is in place to ensure that “when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function.”  Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc).  

A consideration of the four corners of the specification does not reflect that applicants have actually invented the claimed invention, since the specification does not permit the skilled artisan to produce a maltose by adding β-amylase to a maltose, or produce a maltose-enriched syrup by adding β-amylase to a maltose-enriched syrup .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites a method for the production of maltose or maltose enriched syrups. The claim encompasses adding β-amylase to a maltose-enriched syrup to produce a maltose-enriched syrup. The term “enriched” in claim 11 is a relative term which renders the claim indefinite. The term “enriched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Because the starting material (a maltose enriched syrup) and the product (a maltose enriched syrup) it is unclear what is meant by the term “enriched”, or what degree of enrichment is encompassed by the claim. Appropriate correction is required. Claims 12-21 are included in this rejection.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gibs et al. (Preparation of Maltose And Maltitol Syrups. Patent 4675293 1987) in view of Nuofang et al. (A method For Extracting β-amylase from Soybean. CN102965358 13 March 2013) and Takasaki et al. (Process For Liquefaction Of Starch. 4,410,368 1983) as evidenced by Bogdany et al. (Carpet Backing Adhesive Patent 4368282 1983), Encyclopedia Britannica (soybean, pages 1-2, 2022), as evidenced by PubChem (Glycerol. 2004, pages 1-68) and Stevenson et al. (Structures and Functional Properties of Starch From Seeds of Three Soybean (Glycine max (L.) Merr.) Varieties*, Starch/Stärke 58 (2006) 509–519).



Gibs et al. teach a method of preparing a high maltose syrups by the enzymatic saccharification of partially hydrolyzed starch in the presence of three enzymes including beta-amylase, and the two step process for preparing high maltitol syrups comprising the aforesaid saccharification step and the hydrogenation of the products thereof (column 2, lines 5-14). The high maltose product is prepare from a partially hydrolyzed starch,  The formation of such partially hydrolyzed starches is well known and they and they may be commercially prepared by heating the starch with hydrochloric or sulfuric acid at a high temperature and then neutralizing the hydrolysis mixture with sodium carbonate, or, alternatively, by an enzymatic process, also performed at a high temperature, using alpha-amylase as the enzyme (column 2, lines 34-44).

Examples of "partially hydrolyzed starch" which may be used in the preparation of the high maltose syrup of the invention include maltodextrin and waxy maize syrup having a DE of 4 to 20, liquid starch having a DE of 1 to 2, and low conversion corn syrup having
a DE of 20 to 30. Such products are well known to those skilled in the art. See column 2, lines 48-55).

In Example 2, the art teaches a low conversion corn syrup having a DE of 26 (Staley 200) was diluted and beta amylase is added. The resulting product contains 82.8% maltose.

As evidenced by Bogdany, Staley 200 is a “very low” conversion, DE 26 syrup that contains 14% maltose (see Table 1). Said syrup is broadly interpreted to be a maltose syrup. Because Gibs produces a high maltose syrup with a higher maltose content, the high maltose syrup is broadly interpreted to be an enriched maltose syrup.

Therefore Gibs teaches a method comprising adding a β amylase to a maltose syrup to produce an enriched maltose syrup.

Gibs teaches beta-amylase is readily available from EDC Corporation, BIOCON and Fermco Biochemics (column 2, lines 55-61). While the art teaches obtaining beta-amylase from corporations (hence, commercial sources), the art is silent regarding the formulation of the beta amylase enzyme.

Nuofang et al. is directed to a method of obtaining and formulating a liquid β-amylase (Abstract). The β-amylase produced features a high enzymatic activity, a high purity, and a good stability, and is widely applicable to the industrial production of maltose products. β-amylase is a starch-degrading enzyme ([0003]). It is found in bacteria and
plants and it breaks down starch into maltose at the non-reducing end of the starch chain ([0003]). Nuofang teaches it is a commercially significant enzyme in the starch industry which is used to produce maltose ([0004]). Products containing maltose are used in the food industries ([0004]). 

Following extraction of β-amylase, the art teaches it is formulated by adding a stabilizer ([0015]). Preferably, the stabilizer comprises 5-10% glycerin, 0.5% potassium sorbate and 1% trehalose ([0020]). As evidenced by PubChem, “glycerin” is a synonym for “glycerol”. Therefore Nuofang teaches adding glycerin (hence, glycerol) and potassium sorbate to an aqueous solution of β-amylase.

Nuofang does not disclose the use of sodium carbonate.

Takasaki et al. teach a composition for liquefying starch. The method comprises the steps of suspending the starch in water, adding a heat resistant α-amylase and a carbonate, adjusting the starting pH value in the range of from 7.5 to 8.0, and subjecting the resultant starch milk to thermal treatment (column 3, lines 1-5). The art teaches cooled, liquefied starch can be subjected to saccharification by the addition of β-amylase (column 3, line 67; column 6, lines 50-60).

The first step in the method of this invention is to prepare starch milk by stirring starch in water to obtain a starch suspension, adding a carbonate of calcium, sodium, or potassium to the suspension and, at the same time, adjusting the pH value of the suspension to a level in the range of from 7.5 to 8.0, and further adding heat resistant α-amylase thereto. The amount of the aforementioned carbonate to be added is desired to fall in the range of from 0.5 to 1.5% based on the solid starch content. The carbonate is used herein to serve as a buffer for protecting the starch suspension against the pH drop during the liquefaction and saccharification (column 4, lines 6-25).

As set forth above, Gibs teaches treating partially hydrolyzed starch with β-amylase. Gibs teaches the formation of such partially hydrolyzed starches is well known and they may be commercially prepared by heating the starch with hydrochloric or sulfuric acid at a high temperature and then neutralizing the hydrolysis mixture with sodium carbonate, or, alternatively, by an enzymatic process, also performed at a high temperature, using alpha-amylase as the enzyme. Gibs teaches the partially hydrolyzed is then treated with β-amylase. Nuofang teaches β-amylase is a commercially significant enzyme in the starch industry and is used to degrade starch. Nuofang teaches a composition for starch digestion comprising β-amylase, potassium sorbate and glycerin (hence, glycerol). It would have been obvious to combine the teachings of the prior art by using sodium carbonate in the β-amylase composition taught by Nuofang. Gibs teaches partially hydrolyzing starch with an acid and subsequently saccharifying with β-amylase. The skilled artisan would try adding sodium carbonate to the β-amylase composition to neutralize the partially hydrolyzed starch reaction once it is added. Further motivation is provided by Tasaki. Tasaki teaches carbonates, including sodium carbonate, can be used in liquid compositions that digest starch. Tasaki teaches carbonate is used as a buffer for protecting starch suspensions against pH drops during digestion. One would have had a reasonable expectation of success since Tasaki teaches sodium carbonate can be used with β-amylase. One would have expected similar results since each reference is directed to compositions comprising β-amylase, and teach it can be used for enzymatic digestion. Therefore claim 11 is rendered obvious as claimed (claim 11).

Nuofang teaches β-amylase is obtained from soybean ([0001] [0008]). As evidenced by Encyclopedia Britannica, “The soybean is an erect branching plant”. Therefore the soybean taught by Nuofang is a plant.  Water is added to produce a slurry ([0009]). The slurry is extracted ([0010]), the slurry-residue is separated ([0011],  the slurry is precipitated ([0012]) and the enzyme is obtained from a clarified, filtered supernatant  solution ([0013] [0014]). As evidenced by Stevenson, soybean contains starch (Introduction, right column, first paragraph).Therefore the enzyme is obtained from the soluble (solution) fraction of a soybean (hence, starch) plant. Therefore claim 20 is included in this rejection (claim 20).

As set forth above, Nuofang provides a soluble fraction of a starch plant. The art teaches filtration using a 200-300 mesh (hence, microfiltration ([0011]) and an ultrafiltration ([0014]). Therefore claim 21 is included in this rejection (claim 21).

Therefore Applicant’s invention is rendered obvious as claimed.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibs in view of Nuofang and Takasaki et al. as applied to claim 11 above, and further in view of Curbois et al. (Method For Obtaining A Preparation of Beta-Amylases From The Soluble Fractions Of Starch Plants. US2012/0034342 2012) and Beals et al. (Enzymes And the Rate Of Chemical Reactions. 1999, pages 1-3).

Claim 11 is rejected on the grounds set forth above. The teachings of each prior art reference are reiterated. As set forth above, Gibs teaches treating a partially hydrolyzed starch with β-amylase. The art teaches the reaction can be readily carried about by employing about equal quantities of the beta-amylase and the alpha-1,6-glucosidase and at least 10% of the fungal alpha-amylase. Generally speaking, from 30 to 50% of each of the first two enzymes is used and from 10 to 40% of the third (column 2, lines 63-68).

Gibs is silent regarding the use of less β-amylase to treat the partially hydrolyzed starch.

Nuofang is silent regarding the amount of β-amylase present in the β-amylase composition.

Curbois et al. teach a method for obtaining a preparation of β-amylases (Abstract). The art teaches the use of the soluble fraction of starch plants selected from the group consisting of the soluble fractions of wheat, pear, broad bean, horse bean, rice, barley, rye, buckwheat, sweet potato and potato ([0058]). Therefore the art teaches β-amylases can be obtained from the soluble fraction of starch plants. In Example 5, the art teaches a method of producing a maltose rich syrup using β-amylase. The art teaches β-amylase, at a concentration of 4% on dry starch, is added to a solution of starch ([0174]).

Beals et al. teach the rate of a chemical reaction is affected by the amount of enzyme and substrate (page 1, second paragraph). The art teaches the maximum reaction rate (Vmax) is directly proportional to the total enzyme concentration (last paragraph of page 1).

Gibs teaches using 30-50% β-amylase, Nuofang is silent regarding the amount of enzyme in the liquid composition and Curbois teaches 4% β-amylase can be used to digest starch. It would have been obvious to optimize the amount of β-amylase added to a composition that is used to digest starch. As taught by Beals, the rate of digestion is directly proportional to the amount of enzyme that is present. Because the amount enzyme affects the rate of reaction, it is interpreted to be a result effective variable. The skilled artisan would increase the amount of β-amylase present to increase the rate of reaction. The MPEP teaches generally, differences in concentration do not support patentability absent evidence of criticality.  One would have expected similar results because each reference is directed to an enzyme composition that can be used to treat substrates containing starch. Examiner notes the 4% concentration taught by Curbois is close to the 5% recited in claim 17. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
Therefore claim 17 is rendered obvious (claim 17).

As set forth above, because the amount enzyme affects the rate of reaction, it is interpreted to be a result effective variable. The skilled artisan would increase the amount of β-amylase present to increase the rate of reaction. The MPEP teaches generally, differences in concentration do not support patentability absent evidence of criticality.  One would have expected similar results because each reference is directed to an enzyme composition that can be used to treat substrates containing starch. Therefore claims 18 and 19 are included in this rejection (claims 18-19).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibs in view of Nuofang and Tasaki et al. as applied to claim 11 above, and further in view of Bergmans et al. ( Liquid Bread Improving Compositions. WO 02/26044 2002).



Claim 11 is rejected on the grounds set forth above. The teachings of Gibs, Nuofang and Tasaki are reiterated.

As set forth above, Nuofang teaches a stabilized β-amylase composition which preferably comprises 5-10% glycerin and 0.5% potassium sorbate. Examiner notes 0.5% potassium sorbate reads on a range of 0.05 to 1% potassium sorbate.

As set forth above, Tasaki teaches the amount of sodium carbonate to be added is desired to fall in the range of from 0.5 to 1.5% based on the solid starch content. Examiner notes 0.5 to 1.5% sodium carbonate overlaps with a range of 0.05 to 1% sodium carbonate.


While Nuofang teaches 5-10% glycerin (hence, glycerol), the art is silent as to whether higher amounts including 30-60% glycerol may be used.

Bergmans et al. teach a liquid bread improving composition comprising one or more enzymes (page 3, lines 15-16). The composition is storage stable (page 3, lines 18-19). The art suggests β-amylase as a preferred enzyme for use in the invention (page 4, line 15). The art teaches a polyol is used to provide a stabilizing effect (page 3, lines 23-30). The art identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65% (page 3, line 32 through line 1 of page 4). It is of note the art discloses liquid compositions according to the invention may additional comprise polymers “(e.g. starch, dextrins, dextran, xanthan, carboxymethylcellulose, polyethylene glycol, polyvinylpyrrolidone and/or polyvinylalcohol) and/or oligomeric forms thereof” (page 4, lines 8-11).

A composition comprising sodium carbonate is rendered obvious on the grounds set forth in the rejection of claim 11 above. It would have been obvious to use the claimed amount of sodium carbonate. Tasaki teaches carbonate is used as a buffer for protecting starch suspensions against pH drops during digestion. The skilled artisan would therefore use sodium carbonate as a buffer. The claimed range (0.05 to 1%) would have been obvious since Tasaki teaches the amount of carbonate to be added is desired to fall in the range of from 0.5 to 1.5% based on the solid starch content. The MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. The skilled artisan would optimize the amount of buffer based on the amount of starch to be treated, as taught by Tasaki. One would have had a reasonable expectation of success since Tasaki teaches sodium carbonate can be used with β-amylase. One would have expected similar results since both references are directed to compositions comprising β-amylase, and teach it can be used for enzymatic digestion.

Nuofang teaches the use of glycerin (hence, glycerol). Nuofang is silent as to whether a higher concentration of glycerol can be used. Bergmans teaches polyols have a stabilizing effect. Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65%.  One would optimize the amount of polyol based on the amount of enzyme present. The skilled artisan would do so to provide the desired stability. The skilled artisan would have had a reasonable expectation of success since both references are directed to stable enzyme compositions.

The following is noted from the MPEP:

MPEP 2133.03:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

	
 Therefore claim 12 is rendered obvious as claimed (claim 12).


Nuofang teaches 0.5% potassium sorbate (supra). This reads on the range recited in claim 13. Tasaki teaches the use of 0.5% carbonate, and suggests the use of sodium carbonate. This reads on the concentration of sodium carbonate recited in claim 13.

Nuofang teaches 5-10% glycerin (synonymous with glycerol) (supra). Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65% glycerol (page 4, line 1).  Examiner notes the amount of glycerol recited in claim 13 is encompassed by the range taught by Bergmans.

Nuofang teaches the use of glycerin (hence, glycerol). Nuofang is silent as to whether a higher concentration of glycerol can be used. Bergmans teaches polyols have a stabilizing effect. Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65%.  One would optimize the amount of polyol based on the amount of enzyme present. The skilled artisan would do so to provide the desired stability. The skilled artisan would have had a reasonable expectation of success since both references are directed to stable enzyme compositions. Therefore claim 13 is included in this rejection as claimed (claim 13).

Nuofang teaches 0.5% potassium sorbate (supra). This amount anticipates the range recited in claim 14. Tasaki suggests the use of 0.5 to 1.5% carbonate. Examiner notes the claimed amount of sodium carbonate is encompassed by the range taught by Tasaki. The amount of glycerol recited in claim 14 is encompassed by the range taught by Bergmans. The claimed amount of glycerol is rendered obvious on the same grounds recited in the rejection of claims 12-13. Therefore claim 14 is included in this rejection (claim 14).

Nuofang teaches 0.5% potassium sorbate (supra). Tasaki suggests using sodium carbonate in a concentration of 0.5 to 1.5% (supra). Nuofang teaches using 10% glycerin, while Bergmans teaches using 25-60% glycerol in stable enzyme compositions.

It would have been obvious to use from 0.1 to 0.3% potassium sorbate. Examiner interprets 0.5% potassium sorbate, as taught by Nuofang, to be close to the claimed concentration. The MPEP 2144.05(I) teaches a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  It would have been obvious to use from 0.1 to 0.3% sodium carbonate and 35 to 45% glycerol. Examiner notes the claimed ranges of sodium carbonate and glycerol lie within the ranges taught by the prior art, MPEP 2133.03 teaches In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. MPEP 2144.05 teaches generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore the concentrations recited in claim 15 are rendered obvious (claim 15).

Claim 16 recites the approximate amounts of potassium sorbate, glycerol and sodium carbonate. Neither the claims nor the Instant Specification recite the values encompassed by the term “approximately”. 

Nuofang teaches 0.5% potassium sorbate (supra). Examiner interprets this to be approximately 0.2%. Tasaki suggests using sodium carbonate in a concentration of 0.5 to 1.5% (supra). Examiner interprets 0.5% interprets to be approximately 0.2%. As set forth above, Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65%.  One would optimize the amount of polyol based on the amount of enzyme present. The skilled artisan would do so to provide the desired stability. The skilled artisan would have had a reasonable expectation of success since both references are directed to stable enzyme compositions. Therefore claim 16 is included in this rejection as claimed (claim 16).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653